Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Final office action is in response to the application filed on June 5, 2020 and the amendments to the claims filed on September 19, 2022.

Claim Objections
Claim 21 is objected to because of the following informalities:  the claim recites, “The apparatus of claim 21, where” in line 1.  A claim cannot depend from itself.  In the interest of compact prosecution the claim will be examined as if it depended from independent apparatus claim 20.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 and 7-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 1-5 and 7-21 are directed to a system, method, or product which are/is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified independent method Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent product Claim 19 and apparatus Claim 20.  Claim 1 recites the limitations of obtaining at least one identifier of a customer at a first retail location of a telecommunication network service provider; determining a recency factor of the at least one identifier; obtaining an identification of one or more items of interest to the customer; determining whether the customer has visited at least a second retail location of the telecommunication network service provider within a first predefined time period prior to the customer being at the first retail location; applying, to a fraud detection machine learning model, a plurality of factors comprising: a quantity of the one or more items of interest, a total value of the one or more items of interest, a factor associated with whether the customer has visited at least the second retail location within the first predefined time period, and the recency factor of the at least one identifier of the customer, wherein the fraud detection machine learning model outputs a fraud indicator value, wherein the fraud detection machine learning model comprises a plurality of independent variables associated with the plurality of independent variables associated with the plurality of factors and a dependent variable comprising the fraud indicator value, wherein the fraud detection machine learning model is trained with a training data set comprising a plurality of sets of factors for a plurality of completed transactions between a plurality of customers and telecommunication network service provider, wherein each of the plurality of sets of factors is labeled with an indicator of one of fraud or no fraud; determining that the fraud indicator value meets a warning threshold; and presenting a warning to a device at the first retail location when it is determined that the fraud indicator value meets the warning threshold.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  Presenting a warning when it is determined that a fraud indicator value meets the warning threshold recites a commercial or legal interaction.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial or legal interaction, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The processing system including at least one processor in Claims 1, 19, and 20 is just applying generic computer components to the recited abstract limitations.  The fraud detection machine learning model in Claims 1, 19, and 20 appears to be just software.  Claims 19 and 20 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. In particular, the claims only recite processing system including at least one processor in Claims 1, 19, and 20. The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 19, and 20 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0018, 0019, 0023] about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea.  Thus claims 1, 19, and 20 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims 2-5, 7-18 and 21 further define the abstract idea that is present in their respective independent claims 1, 19, and 20 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-5, 7-18 and 21 are directed to an abstract idea.  Thus, the claims 1-5 and 7-21 are not patent-eligible.

Response to Arguments
Applicant's arguments filed September 19, 2022 have been fully considered but they are not persuasive.

Applicant’s arguments regarding the 35 USC 101 rejection (Remarks, pages 8-17) have been fully considered however they are not persuasive.  Specifically, applicant’s argues that the claims are not abstract because, “the claims do not recite and are therefore also not “directed to” an alleged “commercial or legal interaction”” (Remarks, pages 12-13) emphasis added by applicant.  The 35 USC 101 rejection of record clearly sets forth that the claims are directed to, “presenting a warning when it is determined that a fraud indicator value meets the warning threshold” recited in lines 29-31 of representative claim 1. At least lines 3, 7-11, 15, and 16 clearly set forth limitations of the user being a customer visiting multiple retail locations.  These limitations are clearly sales activities or behaviors, which are included under the heading of commercial or legal interactions.  Therefore, applicant’s argument is not persuasive.

Applicant’s arguments that the claims of the present invention are applicable to those of McRo (Remarks, pages 14-16), are not found persuasive. In McRo, the court examined the specification, which described the claimed invention as improving computer animation through the use of specific rules, rather than human artists.  Further, the court indicated that it was the incorporation of the particular claimed rules in computer animation that “improved [the] existing technological process”, unlike cases such as Alice where a computer was merely used as a tool to perform an existing process. The present case is different: the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.

Applicant’s arguments citing the amendments to the independent claims as, “further demonstrate that the present claims are not “directed to” an alleged “commercial or legal interaction,” but instead recite an improvement to at least the field of machine learning-based fraud detection and fraud detection models, demonstrating a clear practical application in a specific and non-conventional way” (Remarks, page 15) are acknowledged, however they are not persuasive.  Specifically, applicant’s arguments are not commensurate with the scope of the specification or the claims.  There is nothing recited with in the claims or their amendments or the specification that sets forth an improvement to the field of machine learning-based fraud detection and fraud detection models.  The amendments to the claims further define the fraud detection learning model, however a more specific abstract idea is still an abstract idea.

Applicant’s arguments that the claims are analogous to those found statutory in Bascom, (Remarks, pages 16-17), are not found persuasive.  In Bascom, the court held that the inventive concept consisted of installing a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user.  However, the current claims to do not perform any such filtering action (or its equivalent) that is location specific and user specific.  Further, the claims fail to set forth a specific combination of elements in specific locations but rather disclose known components functioning in their known capacity in their known locations.   Hence, Bascom does not apply here.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY M MAGUIRE whose telephone number is (571)272-6039. The examiner can normally be reached Monday to Friday 8:30 to 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Lindsay Maguire
10/27/22
/LINDSAY M MAGUIRE/Primary Examiner, Art Unit 3693